Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 16, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant was not deprived of a fair trial by police testimony, which was appropriately adduced as background serving to explain why no drugs or buy money were recovered from defendant (People v Woney, 205 AD2d 480, lv denied 84 NY2d 835). The prosecutor’s summation was an accurate description of defendant’s role in the transaction. We would also note the overwhelming evidence of defendant’s guilt (People v Bueno, 222 AD2d 280). Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.